Mr. Justice Waterman delivered the opinion of the Court. We are urged to set aside the judgment entered in this case, because, as is insisted, the verdict of the jury is against the evidence. A verdict for the defendant might have properly been rendered. Two juries have found for the plaintiff, and it is likely a third would do the same. We can not say that there was in this case any such preponderance of evidence against the conclusion arrived at by the jury that the defendant is entitled to a new trial. The trial judge required that from the verdict a remittitur of $500 be made. The judgment has, after this evidence of careful consideration, been approved by him. Another reason for affirming the judgment in this case, is that the original bill of exceptions is brought here under a stipulation that it may be inserted in the record, not, as the statute provides, may be inserted in the transcript of the record. The judgment will therefore be affirmed.